AO 450 (GAS Rev 10/03) Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

MASON BURBANK,

Plaintiff, JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: 4:18-cv-294

WILLIAM KIRKCONNELL, et al.,

Defendants.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that in accordance with this Court's Order dated June 21, 2019 adopting the Report and
Recommendation of the U.S. Magistrate Judge finding that plaintiffs claims for excessive force,
intentional infliction of emotional distress, and defamation should be dismissed, Plaintiff's Third

Amended Complaint is Dismissed. This case stands closed.

 

 

 

Approved by:
July 2, 2019 Scott L#Poff
Date Clerk

 

 

(By¥ Peputy Clerk

GAS Rev 10/1/03
